United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.A., Appellant
and
DEPARTMENT OF INTERIOR, CHINLE
AGENCY, Many Farms, AZ, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-0470
Issued: March 7, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On December 27, 2017 appellant filed a timely appeal from a December 21, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards docketed the appeal as No. 18-0470.
On June 20, 2015 appellant, then a 57-year-old special education teacher, filed a traumatic
injury claim (Form CA-1) alleging injury to her ribs and torso on June 15, 2015 while in the
performance of duty when her vehicle door slammed against her left side as she was entering a
vehicle. On July 27, 2015 she was released to return to her previous modified work.1 By decision
dated August 17, 2015, OWCP accepted the claim for a contusion of chest wall and paid
appropriate compensation benefits.
On October 18, 2017 OWCP referred appellant, along with a statement of accepted facts
(SOAF), a list of questions and the medical record, to Dr. Michael Steingart, an osteopath and
orthopedic specialist, for a second opinion examination. In a November 10, 2017 report,
Dr. Steingart diagnosed resolved contused ribs. He indicated that the chest wall contusion did not
have positive objective findings and that such a condition would have been expected to have
resolved within three weeks of the incident. Dr. Steingart opined, in pertinent part, that medical
1

Appellant had prior claims before OWCP. Under OWCP File No. xxxxxx444, OWCP accepted a lower back
sprain for a November 6, 2014 injury. Appellant was assigned modified-duty work within restrictions pertaining to
his prior claim.

treatment was unnecessary and that appellant had no residuals or disability from the chest wall
contusion. He further concluded that appellant’s multiple injuries since the June 15, 2015 injury
were unrelated to her chest wall contusion.
By decision dated December 21, 2017, OWCP denied a requested medical procedure.2 The
decision provided in full: “Your request for a medical treatment under this claim is denied on the
grounds based on the Second Opinion report of [November 20, 2017]. No further consideration
in relation to the requested procedures will be given. Further medical treatment related to
conditions accepted as work related, is not authorized and prior authorization, if any, is
terminated.” (Emphasis in the original.) The decision purported to provide appeal rights.
The Board finds that this case is not in posture for decision. Although OWCP effectively
terminated appellant’s medical benefits when it issued its December 21, 2017 denial of
authorization for medical treatment, the record does not contain a preliminary notice of a proposal
to terminate medical compensation.3
The Board has held that compensation benefits constitute a property interest protected by
the due process clause. Reduction of benefits prior to the issuance of a pretermination notice
defeats the purpose of OWCP procedures that provide for notice before reduction of benefits.4
OWCP procedures provide that notice is required prior to termination in all cases where benefits
are being paid on the periodic rolls and in the case of termination of medical benefits.5 The
procedures indicate that a notice is required if medical benefits are terminated based upon the
opinion of a second opinion or referee examiner, as opposed to the treating physician.6 The Board
has held that OWCP must follow its procedures and provide notice and an opportunity to respond
prior to the termination of compensation benefits.7
In light of the fact that appellant’s request for authorization for medical treatment was
denied and OWCP terminated appellant’s medical benefits related to accepted work-related
conditions based on the opinion of a second opinion examiner, the burden remains on OWCP to
properly terminate appellant’s compensation benefits.8 Without a proper notice of a proposal to
terminate compensation in the record, OWCP improperly terminated appellant’s medical
compensation.
The case must be returned to OWCP for proper notification of appellant’s medical benefits
status. Following this and any other further development deemed necessary, OWCP shall issue an
2

The procedure was not identified.

3
OWCP’s Federal (FECA) Procedure Manual specifies procedural requirements for termination of compensation
benefits, including issuance of a pretermination notice. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Disallowances, Chapter 2.1400.4b(3) (February 2013).
4

See Felix Voyles, 46 ECAB 895 (1995).

5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Pretermination Notices, Chapter
2.1400.4b (February 2013); see also Winton A. Miller, 52 ECAB 405 (2001).
6

Id. at Chapter 2.1440.4.b(2) (February 2013).

7

K.S., Docket No. 11-2021 (issued August 21, 2012).

8

Elaine Sneed, 56 ECAB 373 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

2

appropriate decision, including findings of facts and a statement of reasons, regarding appellant’s
medical benefits.
IT IS HEREBY ORDERED THAT the December 21, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action in
accordance with this order of the Board.
Issued: March 7, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

